NOVASTAR RESOURCES LTD.
INDEPENDENT DIRECTOR’S CONTRACT


THIS AGREEMENT (The “Agreement”) is made as of the 23rd day of October, 2006 and
is by and between Novastar Resources Ltd., a Nevada corporation (hereinafter
referred to as “Company”) and Jack D. Ladd (hereinafter referred to as
“Director”).


BACKGROUND


The Board of Directors of the Company desires to appoint Director to fill an
existing vacancy and to have the Director perform the duties of independent
director and Director desires to be so appointed for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.


AGREEMENT


In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
Company and Director hereby agree as follows:


1. DUTIES. The Company requires that the Director be available to perform the
duties of an independent director as described in the Company’s Handbook for
Prospective Directors and such other duties customarily related to this function
as may be determined and assigned by the Board of Directors of the Company and
as may be required by the Company’s constituent instruments, including its
certificate or articles of incorporation, bylaws and its corporate governance
and board committee charters, each as amended or modified from time to time, and
by applicable law, including the Nevada General Corporation Law. Director agrees
to devote as much time as is necessary to perform completely the duties as
Director of the Company, including duties as a member of the Audit Committee and
such other committees as the Director may hereafter be appointed to. The
Director will perform such duties described herein in accordance with the
general fiduciary duty of Directors arising under the Nevada General Corporation
Law and Chapter 78 of the Nevada Revised Statutes.


2. TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the board of directors of the Company (in the event
the Director is appointed to fill a vacancy) or the date of the Director’s
election by the stockholders of the Company and shall continue until the
Director’s removal or resignation.


3. COMPENSATION. For all services to be rendered by Director in any capacity
hereunder, the Company agrees to (i) pay Director a fee of $20,000 in cash per
year payable in equal quarterly installments (the “Cash Compensation”); (ii)
issue quarterly, in advance, such number of restricted shares equal to the value
of the Cash Compensation to be paid to the Director for the respective quarter
based on the average closing price of the Company’s common stock, as quoted on
the trading market on which the Company’s securities are traded, over the thirty
(30) day period prior to the first day of the applicable quarter; and (iii)
pursuant to the terms and conditions of the Company’s 2006 Stock Plan, grant to
the Director non-qualified options to purchase up to 500,000 shares of the
common stock of the Company for each three (3) year period that the Director
serves on the Board, which options shall be exercisable within three (3) years
from the grant date and have an exercise price equal to the fair market value on
the grant date. These options shall vest with respect to 6/36 of the total
number of shares granted (as specified above) on the six month anniversary of
the grant date and shall thereafter vest 1/36 on the first day of each month
until all shares underlying the options have vested. If the Director does not
serve on the Board of Directors for the entire three (3) year period
encompassing such options, the total number of options granted to the Director
will be reduced on a pro rata basis to reflect time actually served on the Board
of Directors. The initial year’s base fee is considered earned when paid and is
nonrefundable. Upon execution of this Agreement, the Company shall pay to the
Director the pro rata portion of the initial year’s base fee and grant to the
Director the initial options described above. Thereafter, payment shall be due
on or before January 1st of each succeeding year. Such fee and options may be
adjusted from time to time as agreed by the parties.
 
 
 

--------------------------------------------------------------------------------

 


4. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of Director’s duties for the
Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.


5. CONFIDENTIALITY. The Company and Director each acknowledge that, in order for
the intents and purposes of this Agreement to be accomplished, Director shall
necessarily be obtaining access to certain confidential information concerning
the Company and its affairs, including, but not limited to business methods,
information systems, financial data and strategic plans which are unique assets
of the Company (“Confidential Information”). Director covenants not to, either
directly or indirectly, in any manner, utilize or disclose to any person, firm,
corporation, association or other entity any Confidential Information.


6. NON-COMPETE. During the Term and for a period of twenty-four months following
the Director’s removal or resignation from the Board of Directors of the Company
or any of its Subsidiaries or Affiliates (the "Restricted Period"), the Director
shall not, directly or indirectly, (i) in any manner whatsoever engage in any
capacity with any business competitive with the Company's current lines of
business or any business then engaged in by the Company, any of its Subsidiaries
or any of its Affiliates (the "Company's Business") for the Director’s own
benefit or for the benefit of any person or entity other than the Company or any
Subsidiary or Affiliate; or (ii) have any interest as owner, sole proprietor,
shareholder, partner, lender, director, officer, manager, employee, consultant,
agent or otherwise in any business competitive with the Company's Business;
provided, however, that the Director may hold, directly or indirectly, solely as
an investment, not more than two percent (2%) of the outstanding securities of
any person or entity which are listed on any national securities exchange or
regularly traded in the over-the-counter market notwithstanding the fact that
such person or entity is engaged in a business competitive with the Company's
Business. In addition, during the Restricted Period, the Director shall not
develop any property for use in the Company's Business on behalf of any person
or entity other than the Company, its Subsidiaries and Affiliates
 
 
 

--------------------------------------------------------------------------------

 


7. TERMINATION. With or without cause, the Company and Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to Director the compensation and expenses due
up to the date of the termination. If the director voluntarily resigns prior to
October 1st of any year after the first year of this agreement, the Company
shall be entitled to receive, upon written request by the Company, a prorated
refund of the portion of the base fee that relates to the period after the
termination date. Such written request must be submitted within ninety (90) days
of the termination date. Nothing contained herein or omitted herefrom shall
prevent the shareholder(s) of the Company from removing Director with immediate
effect at any time for any reason.


8. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless
Director, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in Director’s official capacity and as to action in another capacity
while holding such office. The Company and the Director are executing the
Indemnification Agreement in the form attached hereto as Exhibit A.


9. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.


10. NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to
202.318.2502.
 
11. GOVERNING LAW. This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the State
of Nevada without reference to that state’s conflicts of laws principles.


12. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.


13. MISCELLANEOUS. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the within Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.
 
 
 

--------------------------------------------------------------------------------

 


14. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.


16. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Independent Director’s
Contract to be duly executed and signed as of the day and year first above
written.
 

        NOVASTAR RESOURCES LTD.  
   
   
  By:   /s/ Seth Grae      

--------------------------------------------------------------------------------

Name: Seth Grae   Title: CEO and President

            INDEPENDENT DIRECTOR  
   
   
  By:   /s/ Jack D. Ladd     

--------------------------------------------------------------------------------

Name: Jack D. Ladd  
Address:    2500 Metz Place
Midland, Texas 79705



[Signature Page to Independent Director’s Contract]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated as of the 23rd day of October, 2006 is
made by and between NOVASTAR RESOURCES LTD., a Nevada corporation (the
"Company"), and Jack D. Ladd, an officer or director of the Company (the
“Indemnitee”).


RECITALS


A. The Company and the Indemnitee recognize that the present state of the law is
too uncertain to provide the Company's officers and directors with adequate and
reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties for the Company;


B. The Company and the Indemnitee are aware of the substantial growth in the
number of lawsuits filed against corporate officers and directors in connection
with their activities in such capacities and by reason of their status as such;


C. The Company and the Indemnitee recognize that the cost of defending against
such lawsuits, whether or not meritorious, is typically beyond the financial
resources of most officers and directors of the Company;


D. The Company and the Indemnitee recognize that the legal risks and potential
liabilities, and the threat thereof, associated with proceedings filed against
the officers and directors of the Company bear no reasonable relationship to the
amount of compensation received by the Company's officers and directors;


E. The Company, after reasonable investigation prior to the date hereof, has
determined that the liability insurance coverage available to the Company as of
the date hereof is inadequate, unreasonably expensive or both. The Company
believes, therefore, that the interest of the Company and its current and future
shareholders would be best served by a combination of (i) such insurance as the
Company may obtain pursuant to the Company's obligations hereunder and (ii) a
contract with its officers and directors, including the Indemnitee, to indemnify
them to the fullest extent permitted by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereafter in effect) against personal liability for actions taken in the
performance of their duties to the Company;


F. Section 78.7502 of the Nevada Revised Statutes empowers Nevada corporations
to indemnify their officers and directors and further states that the
indemnification provided by Section 78.7502 shall not be deemed exclusive of any
other rights to which those seeking indemnification may be entitled under the
articles of incorporation or any bylaw, agreement, vote of shareholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office; thus, Section
78.7502 does not by itself limit the extent to which the Company may indemnify
persons serving as its officers and directors;
 
 
 

--------------------------------------------------------------------------------

 


G. The Company's Articles of Incorporation and Bylaws authorize the
indemnification of the officers and directors of the Company in excess of that
expressly permitted by Section 78.7502;


H. The Board of Directors of the Company has concluded that, to retain and
attract talented and experienced individuals to serve as officers and directors
of the Company and to encourage such individuals to take the business risks
necessary for the success of the Company, it is necessary for the Company to
contractually indemnify its officers and directors, and to assume for itself
liability for expenses and damages in connection with claims against such
officers and directors in connection with their service to the Company, and has
further concluded that the failure to provide such contractual indemnification
could result in great harm to the Company and its shareholders;


I. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company, free from undue concern for the
risks and potential liabilities associated with such services to the Company;
and


J. The Indemnitee is willing to serve, or continue to serve, the Company,
provided, and on the expressed condition, that she is furnished with the
indemnification provided for herein.


AGREEMENT


NOW, THEREFORE, the Company and Indemnitee agree as follows:


1. DEFINITIONS.


(a) “EXPENSES” means, for the purposes of this Agreement, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
any fees and disbursements of Indemnitee's counsel, accountants and other
experts and other out-of-pocket costs) actually and reasonably incurred by the
Indemnitee in connection with the investigation, preparation, defense or appeal
of a Proceeding; provided, however, that Expenses shall not include judgments,
fines, penalties or amounts paid in settlement of a Proceeding.


(b) “PROCEEDING” means, for the purposes of this Agreement, any threatened,
pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Company) in which Indemnitee may be or may have been involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director or
officer of the Company, by reason of any action taken by her or of any inaction
on her part while acting as such director or officer or by reason of the fact
that she is or was serving at the request of the Company as a director, officer,
employee or agent of another foreign or domestic corporation, partnership, joint
venture, trust or other enterprise, or was a director or officer of the foreign
or domestic corporation which was a predecessor corporation to the Company or of
another enterprise at the request of such predecessor corporation, whether or
not she is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2. AGREEMENT TO SERVE.


Indemnitee agrees to serve or continue to serve as a director or officer of the
Company to the best of her abilities at the will of the Company or under
separate contract, if such contract exists, for so long as Indemnitee is duly
elected or appointed and qualified or until such time as she tenders her
resignation in writing. Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.


3. INDEMNIFICATION.


(a) THIRD PARTY PROCEEDINGS. The Company shall indemnify Indemnitee against
Expenses, judgments, fines, penalties or amounts paid in settlement (if the
settlement is approved in advance by the Company) actually and reasonably
incurred by Indemnitee in connection with a Proceeding (other than a Proceeding
by or in the right of the Company) if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee's conduct was unlawful. The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
NOLO CONTENDERE or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in the best interests of the Company, or, with respect
to any criminal Proceeding, had no reasonable cause to believe that Indemnitee's
conduct was unlawful.


(b) PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. To the fullest extent
permitted by law, the Company shall indemnify Indemnitee against Expenses and
amounts paid in settlement, actually and reasonably incurred by Indemnitee in
connection with a Proceeding by or in the right of the Company to procure a
judgment in its favor if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its shareholders. Notwithstanding the foregoing, no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged liable to the Company in the performance of Indemnitee's duty to
the Company and its shareholders unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for expenses and then only to the
extent that the court shall determine.


(c) SCOPE. Notwithstanding any other provision of this Agreement but subject to
SECTION 14(b), the Company shall indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by other provisions of this Agreement, the Company's Articles of
Incorporation, the Company's Bylaws or by statute.


 
 

--------------------------------------------------------------------------------

 
 
4. LIMITATIONS ON INDEMNIFICATION.


Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:
 
(a) EXCLUDED ACTS. To indemnify Indemnitee for any acts or omissions or
transactions from which a director may not be relieved of liability under
applicable law;


(b) EXCLUDED INDEMNIFICATION PAYMENTS. To indemnify or advance Expenses in
violation of any prohibition or limitation on indemnification under the
statutes, regulations or rules promulgated by any state or federal regulatory
agency having jurisdiction over the Company.


(c) CLAIMS INITIATED BY INDEMNITEE. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 78.7502 of the Nevada Revised Statutes, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit;


(d) LACK OF GOOD FAITH. To indemnify Indemnitee for any Expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous;


(e) INSURED CLAIMS. To indemnify Indemnitee for Expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to or on behalf of Indemnitee by an insurance carrier under a policy of
directors' and officers' liability insurance maintained by the Company or any
other policy of insurance maintained by the Company or Indemnitee;


(f) CLAIMS UNDER SECTION 16(b). To indemnify Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


5. DETERMINATION OF RIGHT TO INDEMNIFICATION.


Upon receipt of a written claim addressed to the Board of Directors for
indemnification pursuant to SECTION 3, the Company shall determine by any of the
methods set forth in Section 78.751 of the Nevada Revised Statutes whether
Indemnitee has met the applicable standards of conduct which makes it
permissible under applicable law to indemnify Indemnitee. If a claim under
SECTION 3 is not paid in full by the Company within ninety (90) days after such
written claim has been received by the Company, the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, unless such action is dismissed by the court as frivolous or brought
in bad faith, the Indemnitee shall be entitled to be paid also the expense of
prosecuting such claim. The court in which such action is brought shall
determine whether Indemnitee or the Company shall have the burden of proof
concerning whether Indemnitee has or has not met the applicable standard of
conduct.
 
 
 

--------------------------------------------------------------------------------

 


6. ADVANCEMENT AND REPAYMENT OF EXPENSES.


Subject to SECTION 4 hereof, the Expenses incurred by Indemnitee in defending
and investigating any Proceeding shall be paid by the Company in advance of the
final disposition of such Proceeding within 30 days after receiving from
Indemnitee the copies of invoices presented to Indemnitee for such Expenses, if
Indemnitee shall provide an undertaking to the Company to repay such amount to
the extent it is ultimately determined that Indemnitee is not entitled to
indemnification. In determining whether or not to make an advance hereunder, the
ability of Indemnitee to repay shall not be a factor. Notwithstanding the
foregoing, in a proceeding brought by the Company directly, in its own right (as
distinguished from an action bought derivatively or by any receiver or trustee),
the Company shall not be required to make the advances called for hereby if the
Board of Directors determines, in its sole discretion, that it does not appear
that Indemnitee has met the standards of conduct which make it permissible under
Applicable law to indemnify Indemnitee and the advancement of Expenses would not
be in the best interests of the Company and its shareholders.


7. PARTIAL INDEMNIFICATION.


If the Indemnitee is entitled under any provision of this Agreement to
indemnification or advancement by the Company of some or a portion of any
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, penalties, and amounts paid in settlement) incurred by him in
the investigation, defense, settlement or appeal of a Proceeding, but is not
entitled to indemnification or advancement of the total amount thereof, the
Company shall nevertheless indemnify or pay advancements to the Indemnitee for
the portion of such Expenses or liabilities to which the Indemnitee is entitled.


8. NOTICE TO COMPANY BY INDEMNITEE.


Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof;
provided, however, that any delay in so notifying the Company shall not
constitute a waiver by Indemnitee of her rights hereunder. The written
notification to the Company shall be addressed to the Board of Directors and
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding and be accompanied by copies of any documents filed
with the court in which the Proceeding is pending. In addition, Indemnitee shall
give the Company such information and cooperation as it may reasonably require
and as shall be within Indemnitee's power.


 
 

--------------------------------------------------------------------------------

 
 
9. MAINTENANCE OF LIABILITY INSURANCE.


(a) Subject to SECTION 4 hereof, the Company hereby agrees that so long as
Indemnitee shall continue to serve as a director or officer of the Company and
thereafter so long as Indemnitee shall be subject to any possible Proceeding,
the Company, subject to SECTION 9(B), shall use reasonable commercial efforts to
obtain and maintain in full force and effect directors' and officers' liability
insurance (“D&O Insurance”) which provides Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company's
directors, if Indemnitee is a director; or of the Company's officers, if
Indemnitee is not a director of the Company but is an officer.


(b) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.


(c) If, at the time of the receipt of a notice of a claim pursuant to SECTION 8
hereof, the Company has D&O Insurance in effect, the Company shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.


10. DEFENSE OF CLAIM.


In the event that the Company shall be obligated under SECTION 6 hereof to pay
the Expenses of any Proceeding against Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such Proceeding, with counsel
approved by Indemnitee, which approval shall not be unreasonably withheld, upon
the delivery to Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ her counsel in any such Proceeding at
Indemnitee's expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, or (B) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee's counsel shall be at the
expense of the Company.


11. ATTORNEYS' FEES.


In the event that Indemnitee or the Company institutes an action to enforce or
interpret any terms of this Agreement, the Company shall reimburse Indemnitee
for all of the Indemnitee's reasonable fees and expenses in bringing and
pursuing such action or defense, unless as part of such action or defense, a
court of competent jurisdiction determines that the material assertions made by
Indemnitee as a basis for such action or defense were not made in good faith or
were frivolous.
 
 
 

--------------------------------------------------------------------------------

 


12. CONTINUATION OF OBLIGATIONS.


All agreements and obligations of the Company contained herein shall continue
during the period the Indemnitee is a director or officer of the Company, or is
or was serving at the request of the Company as a director, officer, fiduciary,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, and shall continue thereafter so long as the Indemnitee shall
be subject to any possible proceeding by reason of the fact that Indemnitee
served in any capacity referred to herein.


13. SUCCESSORS AND ASSIGNS.


This Agreement establishes contract rights that shall be binding upon, and shall
inure to the benefit of, the successors, assigns, heirs and legal
representatives of the parties hereto.


14. NON-EXCLUSIVITY.


(a) The provisions for indemnification and advancement of expenses set forth in
this Agreement shall not be deemed to be exclusive of any other rights that the
Indemnitee may have under any provision of law, the Company's Articles of
Incorporation or Bylaws, the vote of the Company's shareholders or disinterested
directors, other agreements or otherwise, both as to action in her official
capacity and action in another capacity while occupying her position as a
director or officer of the Company.


(b) In the event of any changes, after the date of this Agreement, in any
applicable law, statute, or rule which expand the right of a Nevada corporation
to indemnify its officers and directors, the Indemnitee's rights and the
Company's obligations under this Agreement shall be expanded to the full extent
permitted by such changes. In the event of any changes in any applicable law,
statute or rule, which narrow the right of a Nevada corporation to indemnify a
director or officer, such changes, to the extent not otherwise required by such
law, statute or rule to be applied to this Agreement, shall have no effect on
this Agreement or the parties' rights and obligations hereunder.


15. EFFECTIVENESS OF AGREEMENT.


To the extent that the indemnification permitted under the terms of certain
provisions of this Agreement exceeds the scope of the indemnification provided
for in the Nevada Revised Statutes, such provisions shall not be effective
unless and until the Company's Articles of Incorporation authorize such
additional rights of indemnification. In all other respects, the balance of this
Agreement shall be effective as of the date set forth on the first page and may
apply to acts of omissions of Indemnitee which occurred prior to such date if
Indemnitee was an officer, director, employee or other agent of the Company, or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, at the time such act or omission occurred.
 
 
 

--------------------------------------------------------------------------------

 


16. SEVERABILITY.


Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this SECTION 16. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.


17. GOVERNING LAW.


This Agreement shall be interpreted and enforced in accordance with the laws of
the State of Nevada, without reference to its conflict of law principals. To the
extent permitted by applicable law, the parties hereby waive any provisions of
law which render any provision of this Agreement unenforceable in any respect.


18. NOTICE.


All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) if delivered by hand and
receipted for by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.


19. MUTUAL ACKNOWLEDGMENT.


Both the Company and Indemnitee acknowledge that in certain instances, federal
law or applicable public policy may prohibit the Company from indemnifying its
directors and officers under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future to undertake with the appropriate state or federal regulatory agency to
submit for approval any request for indemnification, and has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company's right under public policy to
indemnify Indemnitee.


20. COUNTERPARTS.


This Agreement may be executed in one or more counterparts, each of which shall
constitute an original.
 
 
 

--------------------------------------------------------------------------------

 


21. AMENDMENT AND TERMINATION.


No amendment, modification, termination or cancellation of this Agreement shall
be effective unless in writing signed by both parties hereto.



[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.
 

COMPANY:      INDEMNITEE:         NOVASTAR RESOURCES LTD.                      
By:   /s/ Seth Grae     /s/ Jack D. Ladd

--------------------------------------------------------------------------------

Name: SETH GRAE
Title: CHIEF EXECUTIVE OFFICER
   

--------------------------------------------------------------------------------

JACK D. LADD Address:    8300 Greensboro Drive, Suite 800
McLean, VA 22102
    Address: 2500 Metz Place
 Midland, Texas 79705



[Signature Page to Indemnification Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 





